Citation Nr: 0025627	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to higher special monthly compensation (SMC) 
based on anatomical loss or loss of use of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place under the provisions of 38 U.S.C.A. 
§ 1114(m).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to a higher rating for SMC.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran is in receipt of SMC on account of being so 
helpless as to be in need of regular aid and attendance under 
the provisions of 38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.350(b) (1999) ("l-rate").

3.  The veteran receives additional special monthly 
compensation on account of heart disease with additional 
disability, and cognitive impairment, independently ratable 
at 100 percent.

4.  It has not been shown that the veteran has loss of use of 
both legs preventing natural knee action.

5.  The veteran is not shown to have severe damage to Muscle 
Group XVII. 


CONCLUSION OF LAW

The criteria for higher SMC based on anatomical loss or loss 
of use of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place are 
not met.  38 U.S.C.A. §§ 1114(m), 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to a 
higher rating for SMC because he is unable to walk due to 
equilibrium and gait dysfunction.  As an initial matter, the 
Board finds that the veteran's claim is well grounded on the 
basis that the evidentiary assertions of the veteran that he 
has significant difficulty walking and must use a motorized 
wheelchair are accepted as true for purposes of well-
groundedness.  Further, medical evidence indicates that the 
veteran must use a wheelchair due to balance problems.  
Nonetheless, after a review of the claims file, the Board 
finds that the veteran's claim for a higher SMC rating must 
be denied.  

According to statute and regulation, SMC at the "l-rate" 
may be paid for, among other things, anatomical loss or loss 
of use of both feet.  The criteria for the loss and loss of 
use of a foot will be found when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site below the knee with use of a 
suitable prosthetic appliance under the standards identified 
in 38 C.F.R. § 3.352(a).  Entitlement to SMC at the "l-
rate" may also be granted when the veteran is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  The criteria for the need for aid and attendance 
is also contained in 3.352(a).  However, a double payment at 
the "l-rate" is not permissible as the regulatory language 
mandates that entitlement is either one "OR" the other, not 
both.  The Board notes that effective in June 1996, the 
veteran was found entitled to SMC at the "l-rate" on the 
basis of the need for aid and attendance.  

In the rating action that assigned SMC at the "l-rate" it 
was noted that because of cardiovascular pathology the 
appellant needed regular aid and attendance.  Medical records 
submitted in support of that claim indicated that the 
appellant would have difficulty escaping a fire at his home, 
in part secondary to the need to use a wheel chair secondary 
to balance problems.  (It is noted that the appellant has an 
additional 100 percent disorder which results in elevation of 
his SMC to the "m-rate."  A higher rate could be awarded if 
the appellant got to the "m-rate" secondary to impairment 
under those provisions, and continued with the separate 100 
percent rating.  That leads to the discussion below.)

Entitlement to SMC under the next higher rate requires, in 
pertinent part, anatomical loss or loss of use of both legs 
at a level, or with complications, preventing natural knee 
action with prosthesis in place.  38 U.S.C.A. § 1114(m) (West 
1991 & Supp. 2000) ("m-rate").  The veteran asserts, in 
essence, that he is entitled to the higher "m-rate" because 
he is unable to walk more than a very short distance and, as 
such, has essentially loss of use of both legs.  Despite 
several specific contentions of the veteran, addressed 
separately below, it is clear to the Board that resolution of 
this claim turns on the question of whether the veteran has 
demonstrated loss of natural knee action, as required for 
compensation under the "m-rate."  As noted, some balance 
impairment appears to have been considered in the aid and 
attendance award at the "l-rate" and two "l-rates" can not 
be awarded.  Thus, there is no point in determining if the 
appellant has the equivalent of the loss of use of both feet 
as no additional benefit would accrue.  A higher rate under 
38 U.S.C.A. § 1114(p) would not result as separate and 
distinct impairment would not be shown.  The balance 
impairment is secondary to vascular problems for which a 100 
percent rating is already assigned. 

In an April 1998 VA cardiovascular examination report, the 
veteran described a worsening gait disturbance which 
compelled him to use a motorized scooter for ambulation.  The 
examiner noted that the veteran was able to walk very slowly 
and carefully with the aid of a cane but was very unstable on 
his feet.  Physical examination revealed a gait disturbance 
characterized by unsteadiness and slight imbalance.  The 
Board notes, however, that the veteran apparently stood in 
order that a standing blood pressure could be taken.  He was 
also noted to have pitting edema, an absence of pedal and 
popliteal pulses, and slightly tortuous veins.  The examiner 
concluded that the veteran's gait disturbance was due to 
cerebellar dysfunction secondary to cerebral artery 
insufficiency.  Significantly, it was not found to be due to 
a limitation of natural knee action.  

This finding is also supported by a VA Aid and Attendance 
examination the same day where the examiner noted that the 
veteran could stand and walk for a very short distance but 
was markedly unstable when doing so to the point of losing 
balance and falling.  The significant is not, as suggested by 
the veteran's representative, the length of time the veteran 
could stand or the distance he could walk; rather, it 
demonstrates that the natural action with respect to his 
knees was intact.  Because there is no loss of use of the 
legs preventing natural knee action, there is no basis for 
SMC under the "m-rate."

The Board will separately address several issues raised by 
the veteran's representative.  First, the veteran maintains 
that he has lost the effective use of his lower extremities 
and asserts that the RO misconstrued the application of 
38 C.F.R. § 3.350(a) beyond the regulation allowing for a 
finding of loss of use where there was less than complete 
paralysis of the lower extremities.  In effect, the veteran 
contends that he is entitled to the "l-rate" for loss and 
loss of use of an extremity when no effective function 
remains under the criteria of § 3.350(a).  Regardless of 
whether the veteran could have qualified for an "l-rate" on 
the basis of loss and loss of use of an extremity (by using 
the criteria of § 3.350(a)), the fact remains that he is 
already entitled to the "l-rate" for aid and attendance.  
Although he could have qualified for an "l-rate" for either 
loss of us of an extremity or aid and attendance, he cannot 
collect for both and must show a greater level of disability 
to qualify for the higher "m-rate."

Similarly, the veteran asserts that his nonservice-connected 
disorders, specifically vertebrobasilar insufficiency and 
global cerebrovascular insufficiency, which were identified 
by his private treating physician as the cause of his gait 
disturbance, should have triggered additional consideration 
because he was already service-connected for several 
vascular-related disorders.  That is, he maintains that 
because these nonservice-connected disorders flow essentially 
from the overall service-connected vascular problems, a claim 
for those disorders is inextricably intertwined with the 
issue on appeal.  The Board need not reach this issue for the 
reason that, even conceding that the veteran's cerebral 
insufficiency could be service-connected on a secondary 
basis, it would not provide grounds for an  entitlement 
higher than an "l-rate."  Since he is already entitled to 
SMC at the "l-rate," a higher compensation rating would not 
be warranted.

The veteran also argues that he is entitled to additional SMC 
on the basis of loss of use of both buttocks under the 
provisions of 38 C.F.R. § 3.350(a)(3) and § 4.64.  Under 
those provisions, loss of use of both buttocks is deemed to 
exist when there is severe damage to Muscle Group XVII (DC 
5317) and additional disability makes it impossible for the 
person, without assistance, to rise from a seated position 
and from a stooped position and to maintain postural 
stability.  While the Board concedes that the veteran cannot 
rise from a seated position without assistance, this appears 
due to vascular pathology.  There is no evidence to support a 
finding that he has severe damage to Muscle Group XVII.  
First, despite his multiple service-connected disabilities, 
he is not rated under DC 5317.  Moreover, there is no 
indication of severe muscle damage related to military 
service.  Further, the regulation is clear that both criteria 
must be met for entitlement to compensation under this 
provision.  Accordingly, the representative's unsubstantiated 
assertions that the veteran's combined service-connected 
residuals do not enable him to use Muscle Group XVII is not 
sufficient to evidence to support a claim for a higher SMC.  

Finally, the service representative has raised the issue of 
consideration of an "r1-rate" or an "r-2 rate" based on 
disabilities other than the loss of use of the lower 
extremities.  However, the issue before the Board is only 
whether the veteran is entitled to additional SMC based on 
loss of use of lower extremities.  If the veteran desires to 
pursue additional SMC based on considerations of other 
issues, he and/or his representative should do so with 
specificity at the RO.  

In conclusion, the Board can find no basis on which to grant 
additional SMC based on anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place under the 
provisions of 38 U.S.C.A. § 1114(m) and the veteran's claim 
must be denied.


ORDER

The claim for entitlement to higher SMC based on anatomical 
loss or loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place under the provisions of 38 U.S.C.A. § 1114(m) is 
denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

